Citation Nr: 1610971	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a hypertension disability.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to December 1986, December 1990 to September 1991, October 2001 to December 2003, May 2006 to January 2010, and February 2010 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of November 2011, June 2013, and April 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's claims file is a "paperless" claims file maintained in Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that the Veteran's original claims folder was lost, and a rebuilt folder was created.  See July 1997 memorandum of VA Records Processing Center.

In December 2013, the Board remanded this matter for further evidentiary development.

The Veteran's claim for entitlement to an initial increased rating for hypertension was readjudicated by an April 2014 rating decision in which the RO increased the disability evaluation for service-connected hypertension from 10 percent to 20 percent, with an effective date of July 2, 2011.  As the increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran is not represented.  The appointment of a veterans service organization (VSO) as a representative requires the signature of the VSO representative.  See 38 C.F.R. § 14.631(a) (2015).  In January 2014 and February 2014, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) without a VSO signature on the form.  By letters of June 2013, March 2014, and April 2014, the Veteran was notified that VA had no record that any VSO had been appointed to represent him.  The Veteran was also informed, "You can contact us for a listing of the recognized veterans' service organizations and/or representatives."  Following the March 2014 and April 2014 notifications (which were sent after the Veteran's unsuccessful appointments), the Veteran submitted no additional documentation regarding representation.


FINDING OF FACT

Throughout the rating period, the Veteran's hypertension has required medication for control and has caused weight gain; it has not been manifested by diastolic blood pressure predominantly at the level of 120 or more.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for hypertension are not met or approximated.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Stegall concerns

In December 2013, the Board remanded this matter in order for the RO to clarify any designation of a representation in this appeal, to schedule a VA medical examination to determine the current severity of the Veteran's hypertension, and to readjudicate the Veteran's claim for entitlement to a higher initial rating for hypertension.  The record reflects that the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with a remand order).


Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to VA that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  As part of this notice, VA must specifically inform as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record indicates that letters mailed by the agency of original jurisdiction (AOJ) in March 2011 and February 2012 provided the Veteran with complete notice as required by the VCAA.  Furthermore, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose of notice under 38 U.S.C.A. § 5103(a) has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In such circumstances, the claimant bears the burden of demonstrating any prejudice from defective notice with respect to any "downstream" elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has not alleged any such prejudice in this case.

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The relevant evidence of record includes the Veteran's statements, service personnel records, service treatment records, VA treatment records, and private treatment records.  The Veteran underwent VA examinations for his hypertension in July 2011 and February 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current condition, and rendered appropriate diagnoses consistent with objective testing.  The reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).

The Board can identify no further development that would aid the Veteran in establishing his claim.  VA has satisfied VCAA's notification and duty-to-assist provisions in this case, and no additional action on the Veteran's behalf need be undertaken pursuant to the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Entitlement to an initial disability rating
 in excess of 20 percent for a hypertension disability

Legal criteria

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996)

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

The assignment of a particular diagnostic code (DC) depends upon the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on factors such as medical history, diagnosis, and demonstrated symptoms.  Any change of diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  "Pyramiding," or the evaluation of the same symptoms under various diagnoses, is to be avoided.  See 38 C.F.R. § 4.14 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  If entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods for which the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  "Hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, DC 7101, Note (1) (2015).  The requirement of two or more blood pressure readings on at least three different days applies only to an initial diagnosis of hypertension diagnosis and not to the assignment of a disability rating.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is rated as 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, is rated as 20 percent disabling.  See 38 C.F.R. § 4.104, DC 7101 (2015).  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated as 40 percent disabling. Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated as 60 percent disabling.  Id.

Hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  See 38 C.F.R. § 4.104, DC 7101, Note (3) (2015).  Hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  See 38 C.F.R. § 4.104, DC 7101, Note (2) (2015).


Analysis

The Veteran's hypertension currently is rated as 20 percent disabling under DC 7101.  See rating decision of April 2014.  The Veteran seeks a higher rating.  See notice of disagreement of January 2012.

Blood pressure readings taken in March 2011 were 126/77.  See private treatment record of March 2011.

A VA-contracted medical examination of July 2011 notes that the Veteran was taking medication for diagnosed hypertension and that "the response has been good."  Weight gain was noted as a side effect.  The three blood pressure readings were 132/98, 130/98, and 132/98.  There was a finding of no residuals from the hypertension condition in regard to the "eye, heart, artery, kidneys, nerve, or psych."  The Veteran's hypertension and other health conditions were also found to not prevent him from doing his job as a police officer or to affect his daily activities.

A July 2011 VA examination for sleep apnea showed blood pressure readings of 119/72.

A private treatment record of February 2012 notes that the Veteran's "blood pressure has been controlled with . . . medications and is likely will be on both medication [sic] for the rest of his life to control his blood pressure.  See February 2012 treatment record of Dr. N. A.  In a filing of March 2012, the Veteran stated, "I am still prone to dangerous blood pressure spikes when I encounter stressful situations and even normal everyday issues."  In statements of August 2013 and November 2013, the Veteran argued that his blood pressure meets the standard for of diastolic pressure of predominantly 110 or more and that he is therefore entitled to a 20 percent evaluation.

A medical record of December 2013 notes the following blood pressure readings:

BLOOD PRESSURE
Left: 202/118		160/100
Right: 200/118	158/100
Left: 200/120

No explanation was given as to the two different "left" and "right" results on the same line.  See unidentified medical record of December 2013.

A January 2014 VA-contracted disability benefits questionnaire for hypertension noted the following three blood pressure readings for the date of December 12, 2013: 202/118, 200/118, and 200/120.  The examiner diagnosed active hypertension.  No sign of heart arrhythmias was found.  See January 2014 VA disability benefits questionnaire for hypertension.

A VA medical examination of February 2014 indicated the following three blood pressure readings for the date of February 3, 2014: 139/96, 127/83, and 123/81.  It was noted that the Veteran's treatment plan includes taking continuous medication.  The examiner responded negatively to the question, "Does the Veteran have a history of a diastolic BP elevation to predominantly 100 or more[?]"

The examiner determined that the Veteran has no other pertinent physical findings, complications, conditions, signs, or symptoms related to the hypertension condition.  The Veteran's hypertension was also found to not impact his ability to work.  The examiner remarked, "Veteran's medical records indicate good control of his hypertension."  See VA examination report of February 2014.

At no time during the rating period were diastolic blood readings predominantly at the level of 120 or more so as to warrant a disability rating in excess of 20 percent for hypertension.  Systolic readings as described above range from 123 to 202.  Diastolic readings range from 81 to 120.  Only one reading, taken in December 2013, showed diastolic pressure at 120.  Because all other blood pressure results during the period under review show diastolic pressure at below 120, the one reading of 120 in December 2013 cannot be considered a "predominant" one within the meaning of DC 7101.  Accordingly, the evidence does not show a level of severity corresponding to the next highest evaluation of 40 percent.

No other diagnostic code is appropriately applied.  In particular, the Veteran has no hypertension residuals with respect to eyes, heart, kidneys, or nerves.  The July 2011 examiner noted weight gain as a side effect, but there is no evidence of a diagnosed disability or decrease in functioning for which a separate or higher rating could be applied with respect to weight gain.


Extraschedular Consideration

In evaluating the severity of the Veteran's hypertension, the Board has considered whether the Veteran is entitled to a greater level of compensation for the disability on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's disability.  They specifically provide for the evaluation of the disability based upon the Veteran's high blood pressure level.  Furthermore, the evidence does not demonstrate marked interference with employment in excess of the occupational impairment already contemplated by the assigned schedular ratings.

A claimant may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected hypertension, sleep apnea, PTSD, patellofemoral syndromes of the right knee and left knee, rotator cuff tendonitis of the left shoulder, right elbow sprain, degenerative arthritis of the lumbar spine, left ankle sprain, left-foot plantar fasciitis with spur, right-foot plantar fasciitis, bilateral tinnitus, and gastroesophageal reflux disease with hiatal hernia result in further disability when looked at in combination.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


Rice consideration

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by a claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board concludes that the issue of TDIU has not been raised in this case.

In a filing of November 2013 relating to his claim for a higher rating for service-connected posttraumatic stress disorder (PTSD), the Veteran described the circumstances in which his employment in three jobs ended.  He then stated: "I am unable to gain or maintain full time employment and am unable to work around other people.  I have also attach[ed] my W-2's from these employers as proof of my brief employment."

By a letter of March 2014, VA sought clarification from the Veteran as to whether the November 2013 filing should be construed as a claim for TDIU.  The letter stated: "It is unclear whether you are seeking service connection for Individual Unemployability based on VA letter dated 11/7/2013.  You may be eligible for service connected disability benefits at the 100% rate if you are too disabled to work because of your service connected disabilities.  If you believe that you qualify, please complete and return the enclosed VA Form 21-8940, "Veteran Application for Increased Compensation based on Unemployability[,]" . . . within 30 days from the date of this letter. . . .  If we don't receive the information or evidence within that time, we will decide your claim based only on the evidence we have received."  See VA notification letter of March 2014.

Upon consideration of the entire record, the Board finds that the Veteran is not contending that he is precluded from securing and following substantially gainful employment.  The Veteran's statement of November 2013 and accompanying submission of W-2 forms describe the fact of past employment, albeit of relatively short duration.  When asked to clarify his employment history and specifically the issue of TDIU, the Veteran did not submit the VA Form 21-8940 that was provided to him or otherwise respond to the specific VA inquiry.

The Board also notes that the July 2011 VA examiner found that the Veteran's hypertension and other health conditions do not prevent him from doing his job as a police officer or affect his daily activities.  Similarly, the February 2014 examiner determined that the Veteran's hypertension does not impact his ability to work.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for a hypertension disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


